DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-20 are pending in the application. Amended claims 1, 13, and 15, and cancelled claim 14 have been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the 35 USC 112 rejections.
 Response to Arguments
Applicant’s arguments, see p. 6-8, filed 4/25/22, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that Thompson does not disclose a first gas phase precursor as claimed and Gatineau does not disclose using a first gas phase precursor comprising a transition metal. This is found persuasive because Gatineau does not disclose that the first metal is a transition metal, thus neither Thompson nor Gatineau disclose a first gas phase precursor as claimed. Applicant’s further arguments regarding Rahtu are persuasive in that their ligands are from separate sources and thus would also not reasonably suggest a first gas-phase precursor from a first gas-phase precursor source having the claimed formula as set forth in the claim. The rejection of claim 1 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 6/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 17/254,366 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a cyclic deposition process comprising providing a first gas-phase precursor from a first gas-phase reactant source vessel comprising a metal compound having a formula within the context of claim 1, wherein the first metal is a transition metal and providing a second gas-phase reactant comprising a compound having a general formula R-M-H within the context of claim 1 to react with the first metal species to thereby form the metal-containing material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cynthia Pillote on 6/16/22.
The application has been amended as follows: 
	Claim 20 is cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715